 Case 19-13062-elf       Doc 73     Filed 09/11/20 Entered 09/11/20 19:35:27            Desc Main
                                    Document     Page 1 of 11



                       THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                                   :     BK. No. 19-13062 ELF
 EARL L. TOLTZIS                                          :
                                Debtor                    :     Chapter No. 13
                                                          :
 BAYVIEW LOAN SERVICING, LLC
                      Movant
                 v.
 EARL L. TOLTZIS
 ROBERTA C. TOLTZIS (Non-Filing Co-Debtor)
                      Respondents

 NOTICE OF COVID-19 MORTGAGE FORBEARANCE AGREEMENT PURSUANT TO
                        LOCAL ORDER 20-3007

               The undersigned, Phelan Hallinan Diamond & Jones, LLP, are creditor’s counsel in

this matter.

         1.    Debtor currently has a mortgage with BAYVIEW LOAN SERVICING, LLC. The

               property address is 1831 HERITAGE DRIVE, JAMISON, PA 18929-1632, Loan #

               ending in 3918. A Proof of Claim has been filed on the claim register at #9. A written

               Notice of Payment Change/Forbearance is being filed on the claims docket pursuant

               to bankruptcy Rule 3002.1 (b) and Local Rule 20-3007.

         2.    The terms of the second forbearance are as follows: Regular monthly mortgage

               payments starting with the August 1, 2020 payment through October 31, 2020 are

               suspended. Payment of the escrow component of the regular monthly mortgage

               payments shall also be suspended.

         3.    The Creditor advises that no fees will be assessed against the loan with regard to this

               Notice of Forbearance.
 Case 19-13062-elf       Doc 73   Filed 09/11/20 Entered 09/11/20 19:35:27          Desc Main
                                  Document     Page 2 of 11



       4.   Prior to the expiration of the forbearance period, Debtor must either (1) request

            additional forbearance time under Local Rule, State or Federal Law; (2) enter into

            loss mitigation with Creditor; or (3) file an Amended Chapter 13 Plan which cures

            the arrears resulting from the forbearance period over the remainder of the Chapter

            13 Plan. A copy of the Forbearance Agreement is attached hereto as exhibit “A”.

       5.   Creditor, does not waive any rights to collect the payments that come due during the

            forbearance period or any payments that were due and owing prior to the forbearance

            period. The payment post-petition amount due at the time of this forbearance is

            $2,111.78.

       6.   Creditor does not waive its rights under the terms of the note and mortgage or under

            other applicable non-bankruptcy laws and regulations, including, but not limited to,

            RESPA, and the right to collect on any post-petition escrow shortage.

                                                /s/ Jerome Blank, Esquire
                                                Jerome Blank, Esq., Id. No.49736
                                                Phelan Hallinan Diamond & Jones, LLP
                                                1617 JFK Boulevard, Suite 1400
                                                One Penn Center Plaza
                                                Philadelphia, PA 19103
                                                Phone Number: 215-563-7000 Ext 31625
                                                Fax Number: 215-568-7616
September 3, 2020                               Email: jerome.blank@phelanhallinan.com
 Case 19-13062-elf      Doc 73    Filed 09/11/20 Entered 09/11/20 19:35:27         Desc Main
                                  Document     Page 3 of 11



                     THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                                     BK. No. 19-13062 ELF
 EARL L. TOLTZIS
                              Debtor                        Chapter No. 13

 BAYVIEW LOAN SERVICING, LLC
                      Movant
                 v.
 EARL L. TOLTZIS
 ROBERTA C. TOLTZIS (Non-Filing Co-Debtor)
                      Respondents

                                 CERTIFICATE OF SERVICE

       I hereby certify that service upon all interested parties, indicated below was made by
sending true and correct copies of the Notice of Forbearance by electronic means on September 11,
2020.

  WILLIAM C. MILLER, ESQUIRE (TRUSTEE)                ROBERTA C. TOLTZIS
  P.O. BOX 1229                                       1831 HERITAGE DRIVE
  PHILADELPHIA, PA 19105                              JAMISON, PA 18929-1632

  CAROL B. MCCULLOUGH, ESQUIRE                        EARL L. TOLTZIS
  65 W. STREET ROAD, SUITE A-204                      1831 HERITAGE DRIVE
  WARMINISTER, PA 18974                               JAMISON, PA 18929

  UNITED STATES TRUSTEE
  OFFICE OF THE U.S. TRUSTEE
  200 CHESTNUT STREET
  SUITE 502
  PHILADELPHIA, PA 19106


                                                     /s/ Jerome Blank, Esquire
                                                     Jerome Blank, Esq., Id. No.49736
                                                     Phelan Hallinan Diamond & Jones, LLP
                                                     1617 JFK Boulevard, Suite 1400
                                                     One Penn Center Plaza
                                                     Philadelphia, PA 19103
 September 11, 2020                                  Phone Number: 215-563-7000 Ext 31625
Case 19-13062-elf   Doc 73   Filed 09/11/20 Entered 09/11/20 19:35:27    Desc Main
                             Document     Page 4 of 11



                                             Fax Number: 215-568-7616
                                             Email: jerome.blank@phelanhallinan.com
Case 19-13062-elf   Doc 73   Filed 09/11/20 Entered 09/11/20 19:35:27   Desc Main
                             Document     Page 5 of 11




                    Exhibit “A”
Case 19-13062-elf   Doc 73   Filed 09/11/20 Entered 09/11/20 19:35:27   Desc Main
                             Document     Page 6 of 11
Case 19-13062-elf   Doc 73   Filed 09/11/20 Entered 09/11/20 19:35:27   Desc Main
                             Document     Page 7 of 11
Case 19-13062-elf   Doc 73   Filed 09/11/20 Entered 09/11/20 19:35:27   Desc Main
                             Document     Page 8 of 11
Case 19-13062-elf   Doc 73   Filed 09/11/20 Entered 09/11/20 19:35:27   Desc Main
                             Document     Page 9 of 11
Case 19-13062-elf   Doc 73    Filed 09/11/20 Entered 09/11/20 19:35:27   Desc Main
                             Document      Page 10 of 11
Case 19-13062-elf   Doc 73    Filed 09/11/20 Entered 09/11/20 19:35:27   Desc Main
                             Document      Page 11 of 11
